DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Invention I, claims 1-11) in the reply filed on 12-28-20 is acknowledged. The traversal is on the ground(s) that the examination of Groups I and II does not present a serious search burden. This is not found persuasive in that Groups have different classifications/different searches and prior art applicable to one Group is not necessarily applicable to the other Group given that paragraphs 2-5 of claim 12 refer to material(s) operated upon and/or intended use limitations. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informality: line 2, “The” should be amended to read “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite when reciting that the protective film is “oppositely arranged to the base film” (Lns2-3) in that it is not clear what is intended by “oppositely arranged”. Does this refer to the protective film being arranged with respect to a particular side or surface of the base film? Clarification is respectively requested.

Claim 3 recites “during conveying” (Ln4) of the tape; however, the claim(s) do not previously recite an active step of conveyance of the tape. 

Claim 8, “the peeled base film” (Ln3) lacks antecedent basis.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the objection to claim 10.

claim 1, Ran teaches a fingerprint module (3/4/7) adhesively attached to an OLED display panel 2. Furutani teaches an adhesive tape having a continuous base with spaced adhesive-layers/protective-layer combinations there-along. Chen teaches exposing a plurality of adhesive layers and removing the adhesive layers from between two films using a gripper 232. Okui teaches spaced adhesive layers between two films. However, the prior art of record alone or in combination does not teach or suggest a method for attaching a fingerprint module, comprising steps of: providing an adhesive tape, wherein the adhesive tape comprises a base film, a protective film, and a plurality of adhesive layers which are positioned between the base film and the protective film and are arranged at intervals, and each of the base film and the protective film is an integral piece of film which is continuous in an entire layer; partially peeling off the protective film to expose a first adhesive surface of one of the plurality of adhesive layers; attaching the fingerprint module to the exposed first adhesive surface of the adhesive layer; and peeling off the attached fingerprint module and the adhesive layer together from the base film to expose a second adhesive surface of the adhesive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745